PER CURIAM.
This is an appeal from an order quashing service of process upon the appellee. Upon review of the record, we conclude that the appellants made a sufficient showing that appellee was engaged in a business venture in Florida, within the meaning of Section 48.181, Florida Statutes (1979), so as to establish jurisdiction over the appellee. See Citizens State Bank v. Winters Government Securities Corp., 361 So.2d 760 (Fla.4th DCA 1978).
Accordingly, this cause is reversed and remanded with directions for further proceedings consistent herewith.
LETTS, C. J., and ANSTEAD and MOORE, JJ., concur.